DETAILED ACTION
In the amendment filed on June 13, 2022, claims 1 – 2, 4, 7 –19, 21 – 24 are pending.  Claims 1 – 2, 15, 19 have been amended and claims 3, 5 – 6, 20 have been canceled. Claims 21 – 24 have been added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 19 in the reply filed on June 13, 2022 is acknowledged.  The traversal is on the ground(s) that a search for Group I would have yielded references applicable to either of Groups I and II.  This is not found persuasive because the search for Group II would require a different search strategy than that of Group I as the subject matter of Group II and Group I are distinct from one another. Furthermore, Claim 20, directed to Group II has been cancelled.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claim(s) 1, 4, 7 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. US 2008/0166548 A1 (hereafter “Harada”) in view of Li US 2005/0158590 A1 (hereafter “Li”) and Jacobson et al. “Interactions of water vapor with oxides at elevated temperatures. Journal of Physics and Chemistry of Solids (2005). Vol 66, pages 471 – 478 (hereafter “Jacobson”); evidenced by or alternatively further in view of Quadakkers US 7,850,791 (hereafter “Quadakkers”).
Regarding claims 1, 7, 8, 11, 15, 17, 18, 19; Harada is directed to a coating material for thermal barrier coatings of components for turbine engines and jet engines [aerospace component] (Abstract; [0004]).  Harada discloses a method of fabricating a coating material comprising: providing a nickel based superalloy test piece that has a disposed MCrAlX coating [collectively the aerospace component comprising nickel and aluminum] ([0037]; Table 1 – both the MCrAlX spraying material and the superalloy comprise nickel and aluminum); depositing a Cr2O3 layer, preferably by application of an aqueous solution of chromic anhydride, ammonium chromate and ammonium bichromate ([0027], [0030], [0036]); and heating the coated superalloy test piece for 9 hours in air at a temperature of 1400K (1127°C) ([0039] – [0040]). During the heat treatment, an Al2O3 layer is produced from oxidation of Al in the components of the undercoat in the presence of Cr2O3 ([0026]); the Al participates in an oxidation-reduction reaction with Cr2O3 [diffusion of aluminum towards the Cr2O3 layer as aluminum would need to be supplied to participate in a reaction – thus necessitating diffusion, oxidation of diffused aluminum in the presence of the Cr2O3 layer] ([0036], [0042]). Furthermore, at least part of the Cr2O3 is vaporized [removing at least a portion of the metal oxide template layer comprising chromium] ([0042]).
Harada does not expressly teach that the metal oxide template layer comprising chromium is deposited by an atomic layer deposition (ALD) or a chemical vapor deposition (CVD) process; does not expressly teach that the aluminum oxide layer comprises that the alumina film comprises α-Al2O3, wherein the metal oxide template layer comprising chromium and the aluminum oxide layer have a corundum crystal structure, and wherein the metal oxide template layer and the aluminum oxide layer have a lattice mismatch of about 0.1% to about 10%; and does not expressly teach that the removal of at least a portion of the metal oxide template layer comprising chromium is performed by converting the chromium oxide (such as Cr2O3) to chromium oxide hydroxide (CrO2(OH)2) during the thermal process. 
With regards to the metal oxide template layer comprising chromium being deposited by an atomic layer deposition (ALD) or a chemical vapor deposition (CVD) process:
Li is directed to a method of depositing a layer of material onto gas turbine engine [aerospace] components by atomic layer deposition (Abstract). The components may include blades and vanes of the turbines ([0002]).  The component may have a superalloy substrate and a bonding coat, wherein the superalloy substrate the bonding coat comprises e.g. nickel aluminide that is formed from reaction of the superalloy substrate with aluminum [aerospace component comprising nickel and aluminum] ([0032]); depositing by atomic layer deposition (ALD) additional inorganic layers below or above the bonding coat at thicknesses ranging from 5nm to 5000nm, wherein the additional inorganic layers may comprise e.g. Cr2O3 ([0032] – [0034]). Atomic layer deposition of the coatings has the advantage of precisely coating columnar surface grains in order to fill surfaces gas and microcracks during the service [operation] of turbine components, helping to improve the oxidation resistance of thermal barrier coating systems placed on turbine components ([0029] – [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Harada to coat the Cr2O3 layer with an atomic layer deposition technique as opposed to the aqueous technique of Harada because Li teaches that ALD deposition of such layers has the advantage of precisely coating columnar surface grains in order to fill surfaces gas and microcracks during the service [operation] of turbine components, helping to improve the oxidation resistance of thermal barrier coating systems placed on turbine components.
With regards to having the metal oxide template layer comprising chromium and the aluminum oxide layer have a corundum crystal structure, and wherein the metal oxide template layer and the aluminum oxide layer have a lattice mismatch of about 0.1% to about 10%:
It is reasonable to presume that the presence of α-Al2O3, the claimed crystal structures and the lattice mismatch between the Cr2O3 layer and the Al2O3 layer is inherent to Harada in view of Li. Support for said presumption is found in the use of like materials and like processes (i.e. heat treating a superalloy substrate coated with a Cr2O3 layer at the same/similar times as that disclosed by Harada, see [0027] – [0028], see also Quadakkers as evidentiary reference, which discloses that α-Al2O3 can form onto non-aluminum surfaces such as a chromium oxide surface after heating to a temperature of at least 800°C, and that the oxide layer acts as a nucleating agent to promote formation of the stable a-aluminum oxide ; col 3 lines 45 – 57; claim 1 – likewise necessarily links the crystalline properties of both materials) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Harada in view of Li product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Alternatively and optionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Harada in view of Li to result in the claimed α-Al2O3, the claimed crystal structures and the lattice mismatch between the Cr2O3 layer and the Al2O3 layer because Quadakkers teaches that α-Al2O3 is a desired phase of Al2O3 for optimal resistance to aluminum oxidation over the long-term (Abstract; col 2 lines 40 – col 3 line 5).
With regards to the removal of at least a portion of the metal oxide template layer comprising chromium is performed by converting the chromium oxide (such as Cr2O3) to chromium oxide hydroxide (CrO2(OH)2) during the thermal process:
Harada does disclose that in normal operation of jet engine turbine parts coated with prior art coatings and the Harada coating in air, coatings are exposed to high-temperature air and initiates oxidation ([0015], [0019]). Furthermore, it is readily apparent to one of ordinary skill in the art that jet engines operate in an ambient atmosphere that would comprise some level of water vapor/moisture.
	Jacobson is directed to the interactions of water vapor with oxides at elevated temperatures, such as in hydrocarbon fuel combustion atmospheres (Abstract; page 471 bottom of 1st col – 2nd col).  Jacobson discloses that chromia vaporization is well studied experimentally; it is known that chromia (solid Cr2O3) vaporizes to gaseous chromium oxide (CrO3) in oxidative environments and that chromia vaporizes to gaseous chromium oxide hydroxide (CrO2(OH)2) in oxidative environments containing water vapor, such as combustion atmospheres that are created from combustion of hydrocarbon fuel (Fig. 1; page 471 2nd col – page 472 1st col). At temperatures between about 600 – about 1500 Kelvin (about 327 – about 1227 °C), the partial pressure [which corresponds to the amount] of chromium oxide hydroxide that is volatized from a chromia sample in a 21% oxygen, 10% water vapor, balance argon atmosphere is higher than the partial pressure of gaseous chromium oxide that is volatized from a chromia sample in a 21% oxygen, balance argon atmosphere.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized/expected that the removal of the metal oxide layer comprising chromium is implemented by the claimed conversion step or otherwise have modified the method of Harada in view of Li to implement the claimed conversion step because Harada discloses/suggests that in both manufacturing and in operation, the chromium oxide layers are exposed to ambient air, which would include water, and that at elevated temperatures in such an atmosphere, water would be reasonably expected to attack chromium oxide films to form chromium oxide hydroxides that evaporate away from the chromium oxide films, as taught by Jacobson.
Regarding claim 4, Harada discloses that the resultant aluminum oxide layer may preferably have a thickness between 1 – 30 microns [1000 – 30000 nm] ([0028]) and that the Cr2O3 metal oxide layer has a thickness between 0.2 to 10 microns [200 – 10000 nm]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claims 9 and 10; Harada discloses that the heat treatment occurs in [ambient] air ([0039]). While Harada does not expressly teach that oxygen is diffused through the Cr2O3 metal oxide template layer, Harada does disclose that in normal operation of jet engine turbine parts coated with prior art coatings and the Harada coating in air, a thermal barrier coating is placed on the MCrAlX undercoat alloy or the MCrAlX/ Cr2O3 alloys ([0008], [0025]. Over repeated operations at high temperature [thermal processes as well], the thermal barrier coating tends to crack, prematurely break or spall, exposing the undercoat to high-temperature air and initiates oxidation ([0015], [0019]). Finally, Harada does disclose that the Cr2O3 is vaporized, as detailed above. 
Harada therefore reasonably suggests that in at least one operating thermal cycle, oxygen from air would diffuse through ever-increasing porous layers above the superalloy and its MCrAlX undercoat and would be available for oxidation by the diffusing oxygen. Instant claim 9’s limitations would therefore be met by the implicit teachings of Harada in view of the general knowledge of one of ordinary skill in the art. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Regarding claims 12 – 14, Harada does not expressly teach that the aerospace component and metal oxide template layer are preheated, maintained and then cooled in a heat cycle in the manner claimed and with its timings and repetitions.
However, Harada does disclose that when the thermal barrier coating and MCrAlX alloy coating are subjected to a violent temperature change, the difference in thermal properties between the thermal barrier coating and the MCrAlX alloy tends to produce thermal stress that is suggested to be a function of the temperature change ([0016] – [0017]). The Examiner notes that Cr2O3 is also a noted ceramic material and therefore would also be expected to have similar behavior concerning thermal stress between the metallic MCrAlX alloy and the Cr2O3 layer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Harada to have a preheating period, temperature period and cooling period for the heat treatments/thermal operation of the coated aerospace components in order to minimize thermal stresses during manufacture and operation of the coated aerospace components and improve service life of the thermal barrier coating, the Cr2O3 layer and the underlying substrate. Additionally, it would have been obvious before the effective filing date of the claimed invention to have further modified the method of Harada to select period times for each phase of the heat cycle within the claimed time limits as a matter of routine experimentation in order to minimize thermal stresses and provide enough time to form the desired AlO2 layer.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 16, while Harada does disclose that their coating is applicable to turbine engine and jet engine parts that experience elevated temperatures, Harada does not expressly disclose the claimed components.
Li discloses that the components that are coated by ALD may include blades and vanes of the turbines ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the method of Harada onto aerospace components such as turbine blades and vanes because Li teaches that such components are typically exposed to the elevated temperatures and corrosion potential which Harada is directed to address.

Claim(s) 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as evidenced by or alternatively further in view of Quadakkers.
Regarding claim 21 and 24, Harada discloses and renders obvious, mutatis mutandis, the steps and elements shared between claim 21 and claims 1, 10,  and 14.
Harada does not expressly teach or render obvious that the metal oxide template layer comprising chromium and the aluminum oxide layer have a corundum crystal structure, and wherein the metal oxide template layer and the aluminum oxide layer have a lattice mismatch of about 0.1% to about 10%.
	However, the limitation is reasonably presumed to be inherent to the teachings of Harada, or alternatively rendered obvious by Harada in view of Quadakkers, in the same manner as described above in the rejection of claim 1 over Harada in view of Li, Jacobson and Quadakkers, mutatis mutandis.

Claim(s) 22 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as evidenced by or alternatively further in view of Quadakkers as applied to claims 21 and 24 above, and further in view of Li.
Regarding claims 22 and 23, Harada does not expressly teach that the metal oxide template layer is deposited by an ALD or CVD process; and does not expressly teach the claimed aerospace components.
The facts and disclosure of Li as discussed above for claims 1 and 16 are also applicable to instant claims 22 and 23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Harada to coat the Cr2O3 layer with an atomic layer deposition technique as opposed to the aqueous technique of Harada because Li teaches that ALD deposition of such layers has the advantage of precisely coating columnar surface grains in order to fill surfaces gas and microcracks during the service [operation] of turbine components, helping to improve the oxidation resistance of thermal barrier coating systems placed on turbine components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the method of Harada onto aerospace components such as turbine blades and vanes because Li teaches that such components are typically exposed to the elevated temperatures and corrosion potential which Harada is directed to address.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or reasonably suggest a step of depositing by an atomic layer deposition process or a chemical vapor deposition process a metal oxide template layer – comprising chromium oxide and further comprising  one or more of tungsten oxide, molybdenum oxide, vanadium oxide or any combination thereof – onto an aerospace component comprising nickel and aluminum and then subsequently heating the aerospace component containing the metal oxide template layer during a thermal process that: diffuses aluminum contained within the aerospace component as recited in parent claim 1, oxidizes the diffused aluminum to comprise an aluminum oxide layer with the claimed α-alumina corundum structure and then subsequently removing the metal oxide template layer by converting (at least) the chromium oxide to chromium oxide hydroxide during the thermal process, as recited in the heating claim of parent claim 1 as imported to dependent claim 2 in combination with the requirement of the metal oxide template layer having both chromium oxide and one or more of tungsten oxide, molybdenum oxide  and vanadium oxide.
The closest prior art to claim 2 include Harada, Jacobson, Li and Quadakkers as detailed above, as well as Harbach WO 8701736A (formatted machine translation provided, newly of record, hereafter “Harbach”).  
Harada, Jacobson, Li and Quadakkers do not expressly teach that the deposited metal oxide template layer further comprises the claimed chemical species. 
Harbach is directed to ceramic protective coatings for hot gas turbines (Page 1 Abstract, page 2 lines 15 – 20) and a method of forming such ceramic protective coatings by plasma spraying or flame spraying (page 2 lines 15 – page 3 line 10). Harbach discloses that protective metal oxides from groups IIA, IIIA, IIIB, VB, VIB, VIIB or VIII of the periodic system may be added with aluminum oxide to form a corundum structured (i.e. α-alumina corundum) coating (Abstract; page 4 lines 10 – 20). Example metal oxides include chromium oxide and vanadium oxide (page 2 lines 1 – 10, page 5 lines 1 – 15. However, Harbach teaches that such metal oxides need to be included in a composition with aluminum oxide; Harbach therefore does not fairly teach, suggest and/or motivate provision of e.g. vanadium oxide separate from aluminum oxide in a metal oxide layer formed by either an atomic layer deposition process or a chemical vapor deposition process to one of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments, filed June 13, 2022, with respect to the rejection(s) of the claim(s) under 35 USC §102 and 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jacobson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717